DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 6/21/2022, with respect to the rejection of amended claim 1 in view of Naganuma and Sato have been fully considered and are persuasive.  The rejection of claim 1 and dependent claims 3-4 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-4 allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 is drawn to a fuel cell system comprising the elements recited therein.  Notably claim 1 requires a controller programmed to estimate a calorific value of the fuel cell using detected voltages and currents and programmed to calculate a total number of cells in which a cell voltage is equal to or lower than a reference voltage, and correct a reference calorific value derived using the detected voltage value and detected current value.
The prior art of record, such as Naganuma et al. (US 2016/0133971 A1) teaches a similar fuel cell system with a controller, voltage sensors, and current sensors [0024, 0028-0029].  However Naganuma would not teach, obviate, or suggest the claimed controller programmed to estimate a calorific value of the fuel cell using detected voltages and currents and programmed to calculate a total number of cells in which a cell voltage is equal to or lower than a reference voltage, and correct a reference calorific value derived using the detected voltage value and detected current value.  Since claims 3-4 are dependent on claim 1 they would be allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/STEWART A FRASER/Primary Examiner, Art Unit 1724